


Exhibit 10.24        


LATTICE SEMICONDUCTOR CORPORATION


1996 STOCK INCENTIVE PLAN
(as amended August 1, 2000)
    


1.    Purpose. The purpose of this 1996 Stock Incentive Plan (the "Plan") is to
enable Lattice Semiconductor Corporation (the "Company") to attract and retain
experienced and able employees and to provide additional incentive to these
employees to exert their best efforts for the Company and its stockholders.


2.    Shares Subject to the Plan. Subject to adjustment as provided below and in
paragraph 12, the stock to be offered under the Plan shall consist of shares of
the Company's Common Stock ("Stock"), and the number of shares of Stock that may
be issued pursuant to this Plan shall not exceed, in the aggregate, 8,600,000
shares. Such shares may be authorized and unissued shares or may be treasury
shares. If an option granted under the Plan expires or terminates for any reason
without having been exercised in full, the unpurchased shares subject to such
option shall again be available under the Plan. If Stock sold or awarded as a
bonus under the Plan is forfeited to the Company or repurchased by the Company
at its original purchase price pursuant to applicable restrictions, the number
of shares forfeited or repurchased shall again be available under the Plan;
provided, however, that, Stock which has actually been issued under the Plan and
is not subject to a repurchase right at its original purchase price shall not in
any event be returned to the Plan and shall not become available for future
distribution under the Plan. Stock issued under the Plan may be subject to such
restrictions on transfer, repurchase rights or other restrictions as determined
by the Board of Directors of the Company (the "Board of Directors").


3.    Effective Date and Duration of Plan.


(a)    Effective Date. The Plan shall become effective when adopted by the Board
of Directors. Options may be granted and Stock may be awarded as bonuses or sold
under the Plan at any time after the effective date and before termination of
the Plan.


(b)    Duration. The Plan shall continue in effect until, in the aggregate,
options and stock appreciation rights have been granted and exercised and Stock
has been awarded as bonuses or sold and the restrictions on any such Stock have
lapsed on all shares available for the Plan under paragraph 2 (subject to any
adjustments under paragraph 12); provided, however, that unless sooner
terminated by the Board of Directors, no incentive stock options shall be
granted on or after the tenth anniversary of the effective date. The Board of
Directors may suspend or terminate the Plan at any time except with respect to
options and to Stock subject to restrictions then outstanding under the Plan.
Termination shall not affect any right of the Company to repurchase shares or
the forfeitability of shares issued under the Plan.


4.    Administration.


(a)    Composition of Administrator.


(i) Multiple Administrative Bodies. If permitted by Rule 16b‑3 promulgated under
the Securities Exchange Act of 1934, as amended (the "Exchange Act") ("Rule
16b-3") and the legal requirements relating to the administration of stock
option plans under applicable securities laws, Delaware corporate law and the
Internal Revenue Code of 1986, as amended (the "Code") ("Applicable Laws"), the
Plan may (but need not) be administered by different administrative bodies with
respect to (A) members of the Board of Directors ("Directors") who are
employees, (B) officers who are not Directors and (C) employees who are neither
Directors nor officers.


(ii) Administration with Respect to Directors and Officers. With respect to
grants, awards and sales to eligible participants who are officers or Directors
of the Company, the Plan shall be administered by (A) the Board of Directors, if
the Board of Directors may administer the Plan in compliance with Rule 16b‑3 as
it applies to a plan intended to qualify thereunder as a discretionary grant or
award plan, or (B) a committee designated by the Board of Directors to
administer the Plan, which committee shall be constituted (1) in such a manner
as to permit the Plan to comply with Rule 16b‑3 as it applies to a plan intended
to qualify thereunder as a discretionary grant or award plan and (2) in such a
manner as to satisfy the Applicable Laws.


(iii) Administration with respect to Grants, Awards and Sales intended to
Qualify as Performance-Based Compensation. With respect to grants, awards and
sales to eligible participants that are intended to qualify as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a committee designated




--------------------------------------------------------------------------------




by the Board of Directors, which committee shall consist of two or more members
of the Board who are not employees of the Company and who otherwise qualify as
"outside directors" within the meaning of Section 162(m) of the Code.
 
(iv) Administration with respect to Other Persons. With respect to grants,
awards and sales to eligible participants who are neither Directors nor officers
of the Company, the Plan shall be administered by (A) the Board of Directors or
(B) a committee designated by the Board of Directors, which committee shall be
constituted in such a manner as to satisfy the Applicable Laws.


(v) General. Once a committee has been appointed pursuant to subsection (ii) or
(iii) of this Section 4(a), such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board of Directors. From
time to time the Board of Directors may increase the size of any committee and
appoint additional members thereof, remove members (with or without cause) and
appoint new members in substitution therefor, fill vacancies (however caused)
and remove all members of a committee and thereafter directly administer the
Plan, all to the extent permitted by the Applicable Laws and, in the case of a
committee appointed under subsection (ii), to the extent permitted by Rule 16b‑3
as it applies to a plan intended to qualify thereunder as a discretionary grant
or award plan.


(b)    Powers of the Board of Directors or its Committee (the "Administrator").
Subject to the provisions of the Plan, and in the case of a committee, subject
to the specific duties delegated by the Board of Directors to such committee,
the Administrator shall have the authority, in its discretion:


(i) to determine the fair market value of the Stock;


(ii) to select the consultants and employees to whom grants, sales and awards
may be made hereunder;


(iii) to determine whether and to what extent grants, sales and awards, or any
combination thereof, are made hereunder;


(iv) to determine the number of shares of Stock to be covered by grants, sales
and awards hereunder;


(v) to approve forms of agreement for use under the Plan;


(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any grants, sales and awards hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
grants, sales and awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any grant, sale or award, or the shares
of Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;


(vii) to construe and interpret the terms of the Plan;


(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan;


(ix) to determine whether and under what circum-stances grants, sales and awards
may be settled in cash instead of Stock or Stock instead of cash;


(x) subject to paragraph 14 of this Plan, to modify or amend grants, sales and
awards, including the ability to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any stock bonus, stock purchase or
option agreement in the manner and to the extent it shall deem expedient to
carry the Plan into effect;


(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect grants, sales and awards previously granted by the
Administrator;


(xii) to determine the terms and restrictions applicable to grants, sales and
awards and any restricted Stock; and


(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)    Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all optionees
and any other holders of grants, sales and awards.






--------------------------------------------------------------------------------




(d)    No Option Repricing Without Stockholder Approval. In no event shall the
Administrator have the right, without stockholder approval, to (i) lower the
price of an option granted under the Plan after it is granted, except in
connection with adjustments provided in Sections 12 and 13; (ii) take any other
action with respect to an option granted under the Plan that is treated as a
repricing under generally accepted accounting principles; or (iii) cancel an
option granted under the Plan at a time when its strike price exceeds the fair
market value of the underlying shares of Stock, in exchange for another option,
restricted stock, or other equity, unless the cancellation and exchange occurs
in connection with a merger, acquisition, spin-off or other similar corporate
transaction.


5.    Grants, Awards and Sales.


(a)    Type of Security. The Administrator may, from time to time, separately or
in combination: (i) grant Incentive Stock Options, as defined in Section 422 of
the Code and as provided in paragraph 5(b); (ii) grant options other than
Incentive Stock Options ("Non-Statutory Stock Options") as provided in
paragraph 5(c); (iii) grant stock appreciation rights or cash bonus rights as
provided in para-graphs 10 and 11; (iv) award bonuses of Stock as provided in
paragraph 5(d); and (v) sell Stock subject to restrictions as provided in
paragraph 5(e). The Administrator shall select the employees to whom awards
shall be made. The Administrator shall specify the action taken with respect to
each person granted, awarded or sold any option or Stock under the Plan and
shall specifically designate each option granted under the Plan as an Incentive
Stock Option or Non-Statutory Stock Option.


(b)    Incentive Stock Options. Incentive Stock Options shall be subject to the
following terms and conditions:


(i) To the extent that the aggregate fair market value of (a) the Stock with
respect to which options designated as Incentive Stock Options plus (b) the
shares of stock of the Company, any parent and subsidiary with respect to which
other Incentive Stock Options are exercisable for the first time by an optionee
during any calendar year under all plans of the Company and any parent and
subsidiary exceeds $100,000, such options shall be treated as Non-Statutory
Stock Options. For purposes of the preceding sentence, (a) Incentive Stock
Options shall be taken into account in the order in which they were granted, and
(b) the fair market value of the Stock shall be determined as of the time the
Incentive Stock Option is granted.


(ii) An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary of the Company
only if the option price is at least 110 percent of the fair market value of the
Stock subject to the option on the date it is granted, as described in
paragraph 5(b)(v), and the option by its terms is not exercisable after the
expiration of five years from the date it is granted.


(iii) Incentive Stock Options may be granted under the Plan only to employees of
the Company or any parent or sub-sidiary of the Company, including employees who
are directors. Except as provided in paragraph 8, no Incentive Stock Option
granted under the Plan may be exercised unless at the time of such exercise the
optionee is employed by the Company or any parent or subsidiary of the Company
and shall have been so employed continuously since the date such option was
granted. Absence on leave or on account of illness or disability under rules
established by the Administrator shall not, however, be deemed an interruption
of employment for this purpose.


(iv) Subject to paragraphs 5(b)(ii) and 5(b)(iii), Incentive Stock Options
granted under the Plan shall continue in effect for the period fixed by the
Administrator, except that no Incentive Stock Option shall be exercisable after
the expiration of 10 years from the date it is granted.


(v) The option price per share shall be determined by the Administrator at the
time of grant. Except as provided in paragraph 5(b)(ii), the option price shall
not be less than 100 percent of the fair market value of the shares covered by
the Incentive Stock Option at the date the option is granted. The fair market
value of shares covered by an Incentive Stock Option shall be determined by the
Administrator.


(c)    Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject
to the following terms and conditions:


(i) Non-Statutory Stock Options granted under the Plan shall continue in effect
for the period fixed by the Administrator, except that no Non-Statutory Stock
Option shall be exercisable after the expiration of 10 years plus 7 days from
the date it is granted.


(ii) The option price per share shall be determined by the Administrator at the
time of grant. The option price may be more or less than or equal to the fair
market value of the shares covered by the Non-Statutory Stock Option on the




--------------------------------------------------------------------------------




date the option is granted, and the option price may fluctuate based on criteria
determined by the Administrator, provided that in no event and at no time shall
the option price be less than 50 percent of the fair market value of the shares
on the date of grant. The fair market value of shares covered by a Non-Statutory
Stock Option shall be determined by the Administrator.


(d)    Stock Bonus. Stock awarded as a bonus shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time the
Stock is awarded as a bonus. The Administrator may require the recipient to sign
an agreement as a condition of the award, but may not require the recipient to
pay any money consideration except as provided in this para-graph. The agreement
may contain such terms, conditions, representations and warranties as the
Administrator may require. The certificates representing the shares of Stock
awarded shall bear such legends as shall be determined by the Administrator.


(e)    Restricted Stock. The Administrator may issue shares of Stock under the
Plan for such consideration (including promissory notes and services) as
determined by the Administrator and with such restrictions concerning
transferability, repurchase by the Company or forfeiture as determined by the
Administrator, provided that in no event shall the consideration be less than 50
percent of fair market value at the time of issuance, nor shall any of the
shares issued hereunder be or become freely transferable or not subject to such
restrictions within six months of the date such shares are issued. All shares of
Stock issued pursuant to this paragraph 5(e) shall be subject to a Purchase
Agreement, which shall be executed by the Company and the prospective recipient
of the Stock prior to the delivery of certificates representing such shares to
the recipient. The Purchase Agreement shall contain such terms and conditions
and representations and warranties as the Administrator shall require. The
certificates representing such Stock shall bear such legends as determined by
the Administrator.


6.    Exercise of Options. Except as provided in paragraphs 8 and 11, options
granted under the Plan may be exercised from time to time over the period stated
in each option in such amounts and at such times as shall be prescribed by the
Administrator, provided that options shall not be exercised for fractional
shares. Unless otherwise determined by the Administrator, if the optionee does
not exercise an option in any one year with respect to the full number of shares
to which the optionee is entitled in that year, the optionee's rights shall be
cumulative and the optionee may purchase those shares in any subsequent year
during the term of the option.


7.    Nontransferability.


(a)    Options and Awards. During the lifetime of the Optionee, an Option shall
be exercisable only by the Optionee or the Optionee's guardian, legal
representative or permitted transferees. Except as specified below, no Option
shall be assignable or transferable by the Optionee except by will or by the
laws of descent and distribution. At the sole discretion of the Board or its
appointee, and subject to such terms and conditions as the Board or its
appointee deems advisable, the Board or its appointee may allow, by means of a
writing to the Optionee, for all or part of a vested Nonstatutory Stock Option
to be assigned or transferred, including by means of sale, during an Optionee's
lifetime to a member of the Optionee's immediate family or to a trust, LLC or
partnership for the benefit of any one or more members of such Optionee's
immediate family. "Immediate family" as used herein means the spouse, lineal
descendants, father, mother, brothers and sisters of the Optionee. In such case,
the transferee shall receive and hold the Option subject to the provisions of
this Section 7(a), and there shall be no further assignation or transfer of the
Option. The terms of Options granted hereunder shall be binding upon the
tranferees, purchasers, executors, administrators, heirs, successors and assigns
of the Optionee.


(b)    Stock. Stock issued upon exercise of an option or awarded as a bonus or
sold under the Plan may have, in addition to restrictions on transfer imposed by
law, any restrictions on transfer determined by the Administrator at the time
the grant, sale or award is made.


8.    Termination of Employment or Death.


(a)    If an optionee's employment by the Company or by any parent or subsidiary
of the Company is terminated by retirement or for any reason, voluntarily or
involuntarily, with or without cause, other than in the circumstances specified
in paragraph 8(b) below, any option held by such optionee may be exercised at
any time prior to its expiration date or the date specified by the Administrator
in the optionee's option grant, whichever is the shorter period, but only if and
to the extent the optionee was entitled to exercise the option on the date of
such termination. Subject to such terms and conditions as the Administrator may
determine, the Administrator may extend the exercise period any length of time
not later than the expiration date of the option and may increase the portion of
the option that may be exercised on termination, provided that any extension of
the exercise period of an Incentive Stock Option shall be subject to a written
acknowledgment by the optionee that the extension disqualifies the option as an
Incentive Stock Option.


(b)    If an optionee's employment by the Company or by any parent or subsidiary
of the Company is terminated because of death or physical disability (within the
meaning of Section 22(e)(3) of the Code), the option, including portions not




--------------------------------------------------------------------------------




yet exercisable, may be exercised prior to the earlier of the expiration of 12
months from the date of death or the expiration of the option. If an optionee's
employment is terminated by death, any option held by the optionee shall be
exercisable only by the person or persons to whom such optionee's rights under
such option shall pass by the optionee's will or by the laws of descent and
distribution of the state or country of the optionee's domicile at the time of
death. Subject to such terms and conditions as the Administrator may determine,
the Administrator may extend the exercise period any length of time not later
than the expiration date of the option, provided that any extension of the
exercise period of an Incentive Stock Option shall be subject to a written
acknowledgment by the optionee or the optionee's personal representative that
the extension disqualifies the option as an Incentive Stock Option.


(c)    To the extent an option held by any deceased optionee or by any optionee
whose employment is terminated is not exercised within the limited periods
provided above, all further rights to purchase shares pursuant to such option
and all other related rights shall terminate at the end of such periods.


9.    Purchase of Shares Pursuant to Option. Shares may be purchased or acquired
pursuant to an option granted under the Plan only upon receipt by the Company of
notice in writing from the optionee of the optionee's intention to exercise,
specifying the number of shares as to which the optionee desires to exercise the
option and the date on which the optionee desires to complete the transaction,
which shall not be more than 30 days after receipt of the notice, and unless in
the opinion of counsel for the Company such a representation is not required in
order to comply with the Securities Act of 1933, as amended, containing a
representation that it is the optionee's present intention to acquire the shares
for investment and not with a view to distribution. On or before the date
specified for completion of the purchase of shares pursuant to an option, the
optionee must have paid the Company the full purchase price of such shares in
cash (including cash that may be the proceeds of a loan from the Company), in
whole or in part in shares of Stock of the Company previously acquired and, if
acquired directly or indirectly from the Company, held for at least six months
by the optionee, unless the Administrator consents to accepting Stock held for a
lesser period of time. Any shares surrendered on payment for the exercise of
options shall be valued at fair market value at the time of surrender as
determined by the Administrator. No shares shall be issued until full payment
therefor has been made. With the consent of the Administrator an optionee may
request the Company to automatically apply the shares received upon the exercise
of a portion of a stock option (even though stock certificates have not yet been
issued) to satisfy the exercise price for addi-tional portions of the option.
With the consent of the Administrator the Company may allow the exercise price
to be satisfied by delivery of a such documentation as the Administrator and any
broker approved by the Company, if applicable, shall require to effect an
exercise of the option and delivery to the Company of the sale or loan proceeds
required to pay the exercise price.


10.    Stock Appreciation Rights.


(a)    Grant. Stock appreciation rights may be granted under the Plan by the
Administrator, subject to such rules, terms and conditions as the Administrator
prescribes.


(b)    Exercise.


(i) A stock appreciation right shall be exercisable only at the time or times
established by the Administrator. If a stock appreciation right is granted in
connection with an option, then it shall be exercisable only to the extent and
on the same conditions that the related option could be exercised. Upon exercise
of a stock appreciation right, any option or portion thereof to which the stock
appreciation right relates must be surrendered. Stock appreciation rights
granted independent of options shall expire not later than 10 years plus 7 days
from the date of grant.


(ii) The Administrator may withdraw any stock appreciation right granted under
the Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights. Such rules and regulations
may govern the right to exercise stock appreciation rights granted before
adoption or amendment or such rules and regulations as well as stock
appreciation rights granted thereafter.


(iii) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one share of Stock of
the Company over its fair market value on the date of grant (or, in the case of
a stock appreciation right granted in connection with an option, the option
price per share under the option to which the stock appreciation right relates),
multiplied by the number of shares covered by the stock appreciation right or
the option, or portion thereof, that is surrendered. No stock appreciation right
shall be exercisable at a time that the amount determined under this
subparagraph is negative. Payment by the Company upon exercise of a stock
appreciation right may be made in Stock valued at its fair market value, in
cash, or partly in Stock and partly in cash, as determined by the Administrator.






--------------------------------------------------------------------------------




(iv) The fair market value of the Stock shall be determined for this purpose by
the Administrator.


(v) No fractional shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof cash may be paid in an amount equal to the value of the
fraction or, in the discretion of the Administrator, the number of shares may be
rounded downward to the next whole share.


(vi) Cash payments of stock appreciation rights as well as Common Stock issued
upon exercise of stock appreciation rights shall be applied against the maximum
number of shares of Common Stock that may be issued pursuant to the Plan. The
number of shares to be applied against such maximum number of shares in such
circumstances shall be the number of shares subject to options surrendered upon
exercise of a stock appreciation right or for stock appreciation rights not
granted in connection with an option, shares equal to the amount of the cash
payment divided by the fair market value of a share of Common Stock on the date
the stock appreciation right is granted.


11.    Cash Bonus Rights.


(a)    Grant. The Administrator may grant bonus rights under the Plan in
connection with (i) an option granted or previously granted, (ii) Stock awarded,
or previously awarded, as a bonus and (iii) Stock sold or previously sold under
the Plan. Bonus rights will be subject to rules, terms and conditions as the
Administrator may prescribe.


(b)    Bonus Rights in Connection with Options. A bonus right granted in
connection with an option will entitle an optionee to a cash bonus when the
related option is exercised (or terminates in connection with the exercise of a
stock appreciation right related to the option) in whole or in part, or at such
other time as determined by the Administrator as the bonus right is granted. If
an optionee purchases shares and does not exercise a related stock appreciation
right, then the amount of the bonus shall be determined by multiplying the
excess of the total fair market value of the shares to be acquired upon the
exercise over the total option price for shares by the applicable bonus
percentage. If the optionee is exercising a related stock appreciation right in
connection with the termination of an option, then the bonus shall be determined
by multiplying the total fair market value of the shares and cash received
pursuant to the exercise of the stock appreciation right by the applicable bonus
percentage. For the purposes of this paragraph, the fair market value of shares
shall be determined by the Administrator. The bonus percentage applicable to a
bonus right shall be determined from time to time by the Administrator but shall
in no event exceed 40 percent of the amount by which the fair market value of
the Stock received on exercise of the related option at the time of exercise
exceeds the option price of such option.


(c)    Bonus Rights in Connection with Stock Bonus. A bonus right granted in
connection with Stock awarded as a bonus will entitle the person awarded such
Stock to a cash bonus at the time the Stock is awarded, at such time as
restrictions, if any, to which the Stock is subject lapse, or at such other time
as determined by the Administrator as the bonus right is granted. If Stock
awarded is subject to restrictions and is repurchased by the Company or
forfeited by the holder the bonus right granted in con-nection with such Stock
shall terminate and may not be exercised. The amount of cash bonus to be awarded
and the time such cash bonus is to be paid shall be determined from time to time
by the Administrator.


(d)    Bonus Rights in Connection with Stock Purchase. The bonus right granted
in connection with Stock purchased hereunder (excluding Stock purchased pursuant
to an option) shall terminate and may not be exercised in the event the Stock is
repurchased by the Company or forfeited by the holder pursuant to restrictions
applicable to the Stock. The amount of cash bonus to be awarded and the time
such cash bonus is to be paid shall be determined from time to time by the
Administrator.


12.    Changes in Capital Structure. If the outstanding shares of Stock of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any reorganization, merger, consolidation, plan of exchange,
recapitalization, reclassification, stock split-up, combination of shares or
dividend payable in shares, appropriate adjustment shall be made by the
Administrator in the number and kind of shares for which grants, sales and
awards may be made under the Plan. In addition, the Administrator shall make
appropriate adjustment in the number and kind of shares as to which outstanding
grants, sales and awards, or portions thereof then unexercised, shall be
exercisable. Adjustments in outstanding options shall be made without change in
the total price applicable to the unexercised portion of any option and with a
corresponding adjustment in the option price per share and shall neither
(i) make the ratio, immediately after the event, of the option price per share
to the fair market value per share more favorable to the optionee than that
ratio immediately before the event, nor (ii) make the aggregate spread,
immediately after the event, between the fair market value of shares as to which
the option is exercisable and the option price of such shares more favorable to
the optionee than that aggregate spread immediately before the event. The
Administrator may also require that any securities issued in respect of or
exchanged for Stock issued hereunder that is subject to restrictions be subject
to similar restrictions. Notwithstanding the foregoing, the Administrator shall
have no obligation to effect any adjustment that would or might result in the
issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the




--------------------------------------------------------------------------------




Administrator. Any such adjustment made by the Administrator shall be
conclusive. In the event of dissolution of the Company or a merger,
consolidation or plan of exchange affecting the Company, in lieu of providing
for options as provided above in this paragraph 12, the Administrator may, in
its sole discretion, provide a 30-day period prior to such event during which
optionees shall have the right to exercise options in whole or in part without
any limitation on exercisability.


13.    Corporate Mergers, Acquisitions, etc. The Administrator may also grant
options and stock appreciation rights, award Stock bonuses and issue Stock
subject to restrictions having terms, conditions and provisions that vary from
those specified in this Plan provided that any options and stock appreciation
rights granted, any stock bonuses awarded and any restricted stock issued
pursuant to this section are granted in substitution for or in connection with
the assumption of, existing options, stock appreciation rights, stock bonuses
and restricted stock granted, awarded or issued by another corporation and
assumed or otherwise agreed to be provided for by the Company pursuant to or by
reason of a transaction involving a corporate merger consolidation, acquisition
of property or stock, separation, reorganization or liquidation to which the
Company or a subsidiary is a party.


14.    Amendment of Plan. The Board of Directors may at any time and from time
to time modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason. Except as provided in paragraphs 8, 10 and 12, however no change in an
option already granted or modification of restrictions on Stock already issued
shall be made without the written consent of the holder of such option or Stock.
Furthermore, unless the Company obtains stockholder approval in such a manner
and degree as required by applicable law, no amendment or change shall be made
in the Plan that increases the total number of shares that may be awarded or
purchased under the Plan or that otherwise requires stockholder approval under
applicable law.


15.    Approvals. The obligations of the Company under the Plan are subject to
the approval of state and federal authorities or agencies with jurisdiction in
the matter. The Company will use its best efforts to take steps required by
state or federal law or applicable regulations, including rules and regulations
of the Securities and Exchange Commission and any stock exchange on which the
Company's shares may then be listed, in connection any grant, sale or award
hereunder, or the listing of such shares of said exchange. The foregoing
notwithstanding, the Company shall not be obligated to issue or deliver shares
of Common Stock under the Plan if the Company is advised by its legal counsel
that such issuance or delivery would violate applicable state or federal
securities laws.


16.    Employment Rights. Nothing in the Plan, nor any grant, award or sale
hereunder, shall confer upon (i) any employee any right to be continued in the
employment of the Company or any parent or subsidiary of the Company, or shall
interfere in any way with the right of the Company or any parent or subsidiary
of the Company by whom such employee is employed to terminate such employee's
employment at any time, for any reason, with or without cause, or to increase or
decrease such employee's compensation, or (ii) any person engaged by the Company
any right to be retained or employed by the Company or to the continuation,
extension, renewal, or modification of any compensation, contract, or
arrangement with or by the Company.


17.    Rights as a Stockholder. The holder of an option, the recipient of Stock
awarded as a bonus or the purchaser of Stock shall have no rights as a
stockholder with respect to any shares covered by any grant, sale or award until
the date of issue of a stock certificate to him or her for such shares. Except
as otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.


18.    Stock Withholding to Satisfy Withholding Tax Obligations.


(a)    Ability to Use Stock to Satisfy Withholding. The Company may require any
recipient of a grant, sale or award under the Plan to pay to the Company amounts
necessary to satisfy any applicable federal, state or local tax withholding
requirements. At the discretion of the Administrator, optionees and award
recipients may satisfy withholding obligations as provided in this Section 18.
When an optionee or award recipient incurs tax liability in connection with a
grant, sale or award, which tax liability is subject to tax withholding under
applicable tax laws (including federal, state and local laws), the optionee may
satisfy the withholding tax obligation (up to an amount calculated by applying
such optionee's maximum marginal tax rate) by electing to have the Company
withhold from the Stock to be issued in connection with a grant, sale or award
that number of shares, or by delivering to the Company that number of previously
owned shares (which, in the case of Stock acquired directly or indirectly from
the Company, has been held for at least six months), having a fair market value
equal to the amount required to be withheld. The fair market value of the shares
to be withheld or delivered, as the case may be, shall be determined on the date
that the amount of tax to be withheld is determined (the "Tax Date").


(b)    Election to Have Stock Withheld. All elections by an optionee to have
Stock withheld or to deliver previously owned Shares pursuant to this Section 18
shall be made in writing in a form acceptable to the Administrator and shall be
subject to the following restrictions:






--------------------------------------------------------------------------------




(i) the election must be made on or prior to the applicable Tax Date;


(ii) all elections shall be subject to the consent or disapproval of the
Administrator; and


(iii) if the optionee is subject to liability under Section 16 of the Exchange
Act, the election must comply with the applicable provisions of Rule 16b‑3 and
shall be subject to such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption from Section 16 of the
Exchange Act with respect to Plan transactions.


(c)    Section 83(b) Elections. In the event that (i) an election to have Shares
withheld is made by an optionee, (ii) no election is filed under Section 83(b)
of the Code by such optionee and (iii) the Tax Date is deferred under Section 83
of the Code, the optionee shall receive the full number of shares subject to the
grant, sale or award, as the case may be, but such optionee shall be
unconditionally obligated to tender back to the Company the proper number of
shares on the Tax Date.


19.    Rule 16b-3. Grants, sales and awards to Insiders must comply with the
applicable provisions of Rule 16b‑3 and shall contain such additional conditions
or restrictions as may be required thereunder to qualify for the maximum
exemption from Section 16 of the Exchange Act with respect to Plan transactions.


20.    Performance-Based Compensation.


(a)    Options and Stock Appreciation Rights. The following limitations shall
apply to grants of options and stock appreciation rights to employees of the
Company.


(i) No employee shall be granted, in any fiscal year of the Company, options or
stock appreciation rights to purchase, in the aggregate, more than 1,000,000
shares of Stock.


(ii) In connection with his or her initial employment, an employee may be
granted options and stock appreciation rights to purchase, in the aggregate, up
to an additional 1,000,000 shares of Stock which shall not count against the
limit set forth in subsection (i) above.


(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 12.


(iv)     If an option or stock appreciation right is cancelled in the same
fiscal year of the Company in which it was granted (other than in connection
with a transaction described in Section 12), the cancelled option will be
counted against the limits set forth in subsections (i) and (ii) above. For this
purpose, if the exercise price of an option is reduced, the transaction will be
treated as a cancellation of the option and the grant of a new option.


(b)    Other Grants, Awards and Sales. The Administrator shall have the
discretion to set Performance Goals (as defined below) which, depending on the
extent to which they are met during the Performance Period (as defined below),
shall determine the number or value of grants, awards or sales (excluding
options) that shall be made to Covered Employees (as defined below). The
Performance Goals shall be set by the Administrator on or before the latest date
permissible to enable the awards or sales to qualify as "performance-based
compensation" within the meaning of Section 162(m) of the Code. Each grant, sale
or award pursuant to this Section 20(b) shall be evidenced by an agreement that
shall specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. To the extent necessary
to qualify grants, awards or sales as "performance-based compensation" within
the meaning of Section 162(m) of the Code, the Administrator shall certify in
writing that the Performance Goals applicable to such grant, sale or award for
the relevant Performance Period have been satisfied. Notwithstanding anything to
the contrary contained herein, the maximum value of all grants, awards or sales
pursuant to this Section 20(b) that an individual may receive for a fiscal year
is 2.5% of operating profit for such fiscal year.


(c)    Definitions. As used herein, the following definitions shall apply:


(i) "Covered Employee" means a "covered employee" within the meaning of Section
162(m) of the Code.


(ii) "Performance Goal" means the goal or goals determined by the Administrator,
in its discretion, to be applicable with respect to a grant, sale or award
intended to qualify as "performance-based compensation" within the meaning of
Section 162(m) of the Code pursuant to this Section 20(b). As determined by the
Administrator, the Performance Goal(s) applicable to a grant, sale or award
shall provide for a targeted level or levels of achievement based upon any or
all of the following




--------------------------------------------------------------------------------




for the Performance Period: corporate profitability; growth in sales; growth in
income; share price appreciation; and return on investment. The Performance
Goal(s) may differ from employee to employee and from grant, sale or award to
grant, sale or award.


(iii) "Performance Period" means the period of time during which the Performance
Goals must be met.


21.    Minimum Vesting/Restriction Periods for Executive Officers. Each grant of
stock options or stock appreciation rights, award of bonus Stock or sale of
Stock made under the Plan to an employee who is an executive officer as defined
in Rule 3b-7 of the Exchange Act that will vest or cease to be subject to a
repurchase or forfeiture restriction based solely on such employee's continuous
service to the Company or any parent or subsidiary of the Company shall be
subject to a minimum vesting condition or repurchase or forfeiture restriction,
as applicable, that will lapse no more rapidly than ratably over a four-year
period after the Grant Date. The Administrator may waive the applicable vesting
condition or repurchase or forfeiture restrictions during the applicable
restriction period only in connection with a merger or similar corporate
transaction contemplated by Section 12 of the Plan or in the event of such
employee's termination of employment with the Company or any parent or
subsidiary of the Company without cause or by reason of such employee's death,
disability or retirement.






